Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Status of Claims
Claims 1-9 and 11-17 are pending in the instant application. Claims 14-17 are new and drawn to a method of treating various diseases using the elected compounds and is hereby withdrawn. Thus claims 4, 6-8, and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-3, 5, and 9 is contained herein.
Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 6/28/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 10/27/2021.

New Objections and Rejections
Claim Objections
Claim 3 is objected to because of the following informality:
The formula IV as written appears to have the limitation when compared to formula I in claim 1 that X = O and Y = NR2:


    PNG
    media_image1.png
    207
    136
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    225
    179
    media_image2.png
    Greyscale
despite claim 3 suggesting that X = NR2 and Y = O. 
To be consistent with formula I, the examiner recommends that either the definitions of X and Y are changed in the claim or that the formula IV is changed to be consistent with what is shown in claim 1 to avoid ambiguity. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 does not further limit claim 1 with respect to 2 is alkyl substituted with phenyl since claim 1 does not recite such a possibility:


    PNG
    media_image3.png
    291
    459
    media_image3.png
    Greyscale
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
Claims 1, 2, and 9 are allowable. Claim 3 is objected to. Claim 5 is rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/           Primary Examiner, Art Unit 1624